Citation Nr: 1411354	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral knee disorder, to include degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the RO.  

In March 2013, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is contained in the Virtual VA folder.  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In May 2004, the Board denied the appeal of the Veteran's claim of service connection for a bilateral knee disorder; reconsideration of the decision was not ordered.

2.  The evidence associated with the record since the May 2004 Board decision is cumulative in nature and is not new.  


CONCLUSION OF LAW

The May 2004 Board decision is final; the evidence received subsequent to this decision is not new and material, and the claim for service connection for a bilateral knee disorder, to include degenerative joint disease, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

In correspondence dated in May 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided information as to how VA assigns disability ratings and effective dates.    

In compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the May 2011 letter provided notification that service connection for a bilateral knee disorder was previously denied and included the reason for the denial.  

The Board acknowledges that the letter referenced the prior RO decision and not the Board decision.  The Board does not find the Veteran prejudiced by this as the bases for denial were essentially the same.  The Veteran was notified of the definition of new and material evidence.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical records.  

The evidence of record suggests that the Veteran filed a claim for disability benefits with the Social Security Administration (SSA), but that the claim was denied.  The Veteran has not identified these records as relevant to his claim and the Board declines to remand for SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

VA's duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4).  Notwithstanding, it appears that the Veteran was provided a VA examination in June 2011.  There is no basis for obtaining additional examination.

The Veteran Law Judge's actions at the hearing supplement VCAA and comply with any hearing-related duties.  

In sum, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  


Analysis

In September 2000, the RO denied the Veteran's claim of service connection for a right knee condition on the basis that the claim was not well grounded.  In December 2001, the Veteran claimed service connection for both knees.  

In May 2002, the RO readjudicated the claim pursuant to VCAA and again denied the claim of service connection for a bilateral knee condition.  The Veteran appealed this decision.  

In a decision promulgated in May 2004, the Board denied the claim of service connection for a bilateral knee condition.  

The Board decision found that a chronic disability of the knees was not manifested during service or within the first year after service; and that there was no competent evidence relating current bilateral knee disability, to include arthritis, to any disease or injury that occurred during active service.  

The Veteran did not request reconsideration of this decision.  In December 2004, he attempted to file a Notice of Disagreement with the RO.  A handwritten note by RO personnel indicated that this was "not timely filed for [Court of Appeals for Veterans Claims] objection."   

On review, the May 2004 decision of the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In April 2011, the Veteran applied to reopen his claim.  In June 2011, the RO denied the claim of service connection for bilateral knee degenerative joint disease because the evidence submitted was not new and material.  The Veteran disagreed and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The relevant evidence of record at the time of the May 2004 decision included the service treatment records, VA medical records and a VA examination report, and the Veteran's statements and testimony.  

The service treatment records showed that the Veteran was seen in the emergency room in November 1971 for a painful right knee.  He reported having had effusion for one month.  The knee was aspirated and injected with cortisone.  He was also place on a profile for 2 weeks.  

In December 1971, later during service, the Veteran was seen in an orthopedic clinic.  The effusion was noted to be reduced, and the examination was negative for any ligament or cartilage tear.  Assessment was that of chondromalacia patella, and the Veteran was to return to the clinic as needed.  

On examination for separation in July 1973, the lower extremities were reported as normal.  On an associated report of medical history, the Veteran denied having a trick or locked knee.  

The VA records show that the Veteran was seen after service in July 1999 with complaints of a flare up of right knee pain of two weeks duration with some swelling after he walked up and down stairs at work.  The right knee had full range of motion, but there was an effusion posteriorly.  Motrin was prescribed.

An August 1999 primary care note documented a prior medical history of right knee arthritis.  Objectively, there was a full range of motion with crepitus in the knee, but no effusion.  The assessment was that of degenerative joint disease.  

In a May 2002 statement, the Veteran indicated that he had had problems with knee swelling since being treated in service.  At first, it was only one knee, but as time went on, both knees began to hurt and became swollen.  

In a June 2002 statement, the Veteran reported being treated in 1971 and then at the VA in August 1999.  

On VA examination in August 2002, the Veteran related a history of having had right knee difficulty dating to 1971.  He reported finishing a tour of duty lasting about 18 hours with pain and swelling of the right knee during service.  The fluid was drained from his knee, and his symptoms resolved.  He had no further difficulties with either knee until an episode in 1999 when he was working with a moving crew and developed pain and swelling in both knees after about three days.  These symptoms subsequently resolved.  He currently had intermittent and rare symptoms on the right more than the left that were activity related.  

On examination, the Veteran had full range of motion in both knees without effusion.  There was mild patellofemoral crepitus, bilaterally, and mild tenderness.  There was no instability.  The X-ray studies of both knees showed only minimal degenerative changes in all 3 compartments.  The impression was that of degenerative joint disease, mild, bilateral knee.

The examiner opined that there was insufficient evidence to suggest a relationship of current difficulties with regard to his right knee to a right knee condition that developed in 1971 and resolved without significant treatment.  The 28 year interval of treatment, in the examiner's opinion, failed to establish a chronic ongoing medical course.  

In his April 2002 VA Form 9, the Veteran reported having a right knee condition that worsened over the years, placing increased weight on the left knee and creating a similar condition.  

At a July 2003 hearing, the Veteran testified that his right knee problem began on duty in October 1971.  He did not have any trauma, but had fluid drawn from the knee with a needle after being on an 18-hour alert.  By the time of service discharge, the pain had subsided, and he reported first going to a doctor after service in 1999.  He argued that his left knee condition was due to his right knee.  

The relevant evidence received since the final May 2004 Board decision includes VA treatment records and a VA examination report, and the Veteran's recent hearing testimony .  

The VA medical records showed that the Veteran was seen in December 2005 with complaints of chronic bilateral knee pain.  In January 2006, he underwent an orthopedic surgery consult.  He reported having bilateral knee pain since 1999.  The assessment was that of bilateral knee pain and chondromalacia symptoms.  

In February 2006, the Veteran reported having an initial incident in 1971 and pain and swelling that recurred in 1999 after three days of moving furniture.  The impression was that of bilateral patellofemoral syndrome.  

In connection with a VA examination in June 2011, an examiner reviewed the claims folder and the Veteran's history.  The Veteran reported having throbbing in his knees and pain with ambulation.  

The X-ray studies showed minimally degenerative changes of the tibiofemoral joint on the right knee and minimally degenerative changes of the patellofemoral joint on the left.  

Following the examination, an assessment of mild age-acquired degenerative joint disease of the knees was rendered.  The examiner remarked as follows:  

It [was] of interest that he had enough knee swelling on his right knee in 1971 to have it aspirated; however, he ha[d] no history of injury.  He was diagnosed with chondromalacia patella at that time, and he had no further complaints upon discharge from the military in 1973.  In interviewing him in the Veterans Hospital in 2006, he indicated he had knee pain starting in 1999.  He indicated that this was due to moving furniture.  There [was] no indication he had knee pain or any kind of knee problem from 1971 until historically 1999.  Obviously, this show[ed] no chronicity.  The other issue involved in this [was] that the x-rays bilaterally show[ed] minimal degenerative changes, which [were] typical for aging.  It [was] therefore [his] opinion that his bilateral knees [were] not caused by [or] a result of the military service.  

At the hearing in March 2013, the Veteran testified that he had fluid taken from the right knee during service.  There was no trauma to the knee, but he had been on his feet for an extended period.  He started having problems about 4 years after he got out and reported seeing a private doctor, but did not remember his name.  He also reported being was seen by VA in 1999.  

The Veteran testified further that his right knee problem happened in service and was a continuing situation getting worse over the years.  He did not have left knee problems in service and started having left knee problems about 6 or 7 years earlier.  He also testified that he had swelling and pain in the right knee since service. 

On review, the evidence added to the record since the May 2004 Board decision is cumulative of that previously of record.  Thus, it is not new.  See Anglin, supra.  

That is, at the time of the Board decision, there was evidence of in-service treatment for the right knee and currently diagnosed bilateral knee disorder, to include degenerative joint disease.  Regarding nexus, the Veteran reported right knee problems since service and asserted that his left knee problem was related to his right knee.  The record contained a negative VA medical opinion.

Since that time, the record still shows treatment for the right knee in service and currently diagnosed bilateral knee disorder, to include degenerative joint disease.  

The Veteran's testimony and contentions remain essentially the same (i.e., that he has had right knee problems since service; and that the left knee disorder is secondary to the right knee).  Significantly, the June 2011 VA opinion is also negative.  

In summary, the record does not contain new evidence showing a chronic knee disorder during service, arthritis manifested to a compensable degree within one year of discharge, or otherwise suggesting a relationship between currently diagnosed disability and active service.


ORDER

As new and material evidence has not been submitted to reopen the claim of service connection for a bilateral knee disorder, to include degenerative joint disease, the appeal to this extent is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


